DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 11, 13, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Leu, US 2021/0224019, in view of Kobayashi, US 2015/0029175. 

Regarding Claim 1, Leu (Figs. 8-11) teaches a control method for a display device, the control method comprising:
-receiving a user distance (e.g., Sensor 804 of Big Panel 800 receives distance of Mini Panel 900; par. 0049.  Mini panel 900 may be a smart phone, so the distance between the Big Panel and the smart phone is equivalent to the distance between the Big Panel and the smart phone user who is holding it.), and 
-determining whether the user distance is smaller than a preset distance (e.g., Sensor 804 of Big Panel 800 receives distance of Mini Panel 900 and determines whether it is less than first threshold; par. 0049);
-if so transmitting a second control command to a player to control the player to output local image data (e.g., Big panel 800 initiates a transfer of graphic objects, which are considered a “local image data”; par. 0049.  This initiation must be done through a signal, which is considered a “second control command,” transmitted from big panel 800 to mini panel 900); 
-receiving the local image data from the player (e.g., Transfer of graphic objects from mini panel 900 to big panel 800; par. 0065), and
-transmitting the local image data to the display screen, so that the display screen displays an image in the local display state within a field of view of a user in a local region of an entire active area of the display screen according to the local image data (e.g., Graphic transfer of application icons from mini panel 900 to big panel 800 is considered the “transmitting of local image data.”  As shown in Figs. 11A-F, after the transfer of the icons, big panel 800 depicts the icons within a field of view of the user as part of an entire active area of the display), wherein 
-the user distance is a distance from the user to a reference surface in a direction perpendicular to the reference surface, and the reference surface is a display surface of the display screen or plane parallel to the display surface (e.g., If user with mini display 900 stands directly in front of big display 800, the distance detected would be between the user and surface of the display screen of the big panel in a perpendicular direction); and the preset distance is a minimum distance from the user to the reference surface in a case where the field of view of the user covers the entire active area of the display screen (e.g., First threshold is the minimum distance between user holding mini display 900 and the display screen. This distance can be set by the user so that it allows him or her to see the entire active area of big panel 800; par. 0049). 


However, Kobayashi (Fig. 6) teaches the concept of a regional control section that commands the source driver to only update an image in a local area (e.g., Region control section 18 transits a region control signal to source driver 6 to control a section of the active area; par. 0099-0100).  In the combined invention, a region control section would transmit a region control signal to the display driver of Leu so that only the graphic objects (i.e., application icons) are updated.  This control signal is considered a “first control command.”  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Leu with the above teachings of Kobayashi.  Kobayashi suggests this helps reduce power consumption because the whole active area of the display is not being updated (par. 0099).   

Regarding Claim 6, Leu (Figs. 8-11, 13) teaches a control apparatus for a display device, the control apparatus comprising a receiver (e.g., Together, the sensor and receiver are considered a “receiver” that meets the claim limitations below) and an information processor (controller), wherein 
-the receiver is configured to receive a user distance (e.g., Sensor receives distance information from mini panel 900; par. 0048); 
(controller) is coupled to the receiver (sensor/receiver); and the information processor (controller) is configured to: determine whether the user distance is smaller than a preset distance (e.g., Controller receives a signal from the sensor that the distance of mini panel 200 is less than a first threshold; par. 0048); and if so, transmit a second control command to a player through the transmitter to control the player to output local image data (e.g., Controller initiates the transfer of graphic objects on mini panel 200; par. 0048.  Here, the controller must transmit a signal to the mini panel 200 to begin the transfer of the graphic objects.  This signal is considered a “second control command.”); 
-the receiver is further configured to receive the local image data from the player (e.g., Receiver receives signals from other devices, including the graphical object data from mini panel 200; par. 0077); and
wherein
-the user distance is a distance from the user to a reference surface in a direction
perpendicular to the reference surface, and the reference surface is a display surface of
the display screen or a plane parallel to the display surface (e.g., If user with mini display 900 stands directly in front of big display 800, the distance detected would be between the user and surface of the display screen of the big panel in a perpendicular direction); and the preset distance is a minimum distance from the user to the reference surface in a case where the field of view of the user covers the entire active area of the display screen (e.g., First threshold is the minimum distance between user holding mini display 900 and the display screen. This distance can be set by the user so that it allows him or her to see the entire active area of big panel 800; par. 0049).

Leu does not teach a transmitter; the transmitter is coupled to the receiver, and is further configured to transmit the local image data to the display screen, so that the display screen displays an image within a field of view of a user in a local region of an entire active area of the display screen according to the local image data in the local display state; and the information processor configured to transmit a first control command to a display screen of the display device through the transmitter to control the display screen to enter a local display state.   

However, Kobayashi (Fig. 6) teaches a transmitter (6) configured to transmit the local image data to the display screen (e.g., Source driver 6 transmits regional data to display panel 2; par. 0099); and the information processor (8) configured to transmit a first control command to a display screen of the display device through the transmitter to control the display screen to enter a local display state (e.g., A region control signal is transmitted to source driver 6 from controller 8 so that the display 2 only updates a local region; par. 0099.  This signal is considered a “first control command”).  In the combined invention, the source driver of Kobayashi would be part of the “control apparatus” of Leu.  Moreover, the source driver would be connected to and would receive control signals from the control circuitry of Leu in order to drive the display.  The display screen of big panel 800 would display the graphic objects (icons) at the bottom of the big panel 800 of Leu in the field of view of the user, as shown in Fig. 11E, based 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Leu with the above teachings of Kobayashi.  Kobayashi suggests this helps reduce power consumption because the whole active area of the display is not being updated (par. 0099).   

Regarding Claim 11, Leu in view of Kobayashi teaches a display device, comprising:
the control apparatus according to claim 6.

Leu (Figs. 8-11, 13) further teaches a display screen coupled to the control apparatus (e.g., Display coupled to control circuitry), wherein the display screen (display) is configured to: receive the local image data transmitted by the control apparatus (e.g., Image data transmitted to display by control circuitry, as shown in Fig. 13), and
display the image within the field of view of the user in the local region of the entire active area according to the local image data (e.g., Graphic objects displayed at bottom of big panel 800; par. 0065).

Kobayashi (Fig. 6) further teaches wherein the display screen is configured to receive the first control command transmitted by the control apparatus, and enter the local display state under control of the first control command (e.g., Source driver of display 1a is configured to receive a region control signal, which allows the source driver to update only a region of the display panel 2).  

The same rationale used to combine Leu with Kobayashi stated in claim 6 applies here and will not be repeated. 

Regarding Claim 13, Leu in view of Kobayashi teaches the display device according to claim 11.

Kobayashi (Fig. 6) further teaches the concept of a timing controller that updates only a region of the display panel (e.g., Region control section 18 of timing controller 8 updates only a part of the display through a regional control signal; par. 0099).  In the combined invention.  The combined invention would feature a timing controller that is configured to generate local display timing signals according to the first control command of Leu, so as to control the position of the icons at the bottom of the display panel.  The claim limitations would therefore be achieved. 

Before the effective filing date of the invention, it would have been obvious to one with ordinary skill in the art to modify Leu in view of Kobayashi with the above additional of Kobayashi.  This allows for driving of only a part of the display, instead of the whole display, which helps save power.  


Regarding Claim 18, Leu in view of Kobayashi teaches a control system for a display device, the control system comprising:
the display device according to claim 11.

Leu (Figs. 8-11, 13) further teaches the player coupled to the display device, the player being configured to receive the second control command transmitted by the display device, and output the local image data to the display device according to the second control command (e.g., User of mini panel 900 receives initiation transfer signal from big panel 800 so that transfer of graphical objects takes place; par. 0049.  The user holds the mini panel 900 if it is a smart device, for example, and is therefore connected to the big panel 800 wirelessly).

Regarding Claim 21, Leu in view of Kobayashi teaches a non-transitory computer-readable storage medium storing computer program instructions that, when run on a processor (e.g., Use of software; Leu, par. 0079), cause the processor to perform one or more steps of the control method for the display device according to claim 1. 

Allowable Subject Matter
Claims 2-5, 7-10, 12, 14-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is Examiner’s statement on the reasons for allowance: 
Regarding Claim 2, Leu in view of Kobayashi teaches the control method according to claim 1.

However, neither Leu, Kobayashi, nor the remaining prior art, either alone or in combination, teaches further comprising:
receiving spatial position information of a head of the user; and
if the user distance is smaller than the preset distance, determining whether a time for which the head of the user stays in a preset space range is greater than or equal to a preset time according to the spatial position information of the head of the user, and
if so, obtaining image center coordinates according to the spatial position
information of the head of the user, and generating a first control command containing
information of the image center coordinates, wherein the image center coordinates include coordinates of a mapping point of a center of the head of the user on the display screen during the stay time.

Regarding Claim 3, Leu in view of Kobayashi teaches the control method according to claim 1.

However, neither Leu, Kobayashi, nor the remaining prior art, either alone or in combination, teaches further comprising:
receiving a debugging distance of the user; 
if the user distance is smaller than the preset distance, determining an area of a region of the display screen covered by the field of view of the user at the debugging distance according to the debugging distance; 
obtaining a first local image resolution according to the determined area: and
generating a first control command containing information of the first local image
resolution and a second control command containing the information of the first local
image resolution, wherein the debugging distance is a distance from the user to the display surface of the display screen in the direction perpendicular to the reference surface.

Regarding Claim 4, Leu in view of Kobayashi teaches the control method according to claim 1.

However, neither Leu, Kobayashi, nor the remaining prior art, either alone or in combination, teaches further comprising:
if the user distance is smaller than the preset distance, obtaining a pre-stored
second focal image resolution, and 
generating a first control command containing information of the second local image resolution and a second control command containing the information of the second local image resolution, wherein the second local image resolution is a resolution corresponding to an area of a region of the display screen covered by the field of view of the user at a preset debugging distance.

Regarding Claim 5, Leu in view of Kobayashi teaches the control method according to claim 1.

However, neither Leu, Kobayashi, nor the remaining prior art, either alone or in combination, teaches further comprising:
if the user distance is greater than or equal to the preset distance:
transmitting a third control command to the display screen to control the display
screen to enter a full-screen display state, 
transmitting a fourth control command containing information of a resolution of the
display screen to the player to control the player to output full-screen image data having
the resolution of the display screen; 
receiving the full-screen image data from the player, and transmitting the full-screen
image data to the display screen, so that the display screen displays an image in the
entire active area of the display screen according to the full-screen image data in the
full-screen display state.

Regarding Claim 7, Leu in view of Kobayashi teaches the control apparatus according to claim 6.

However, neither Leu, Kobayashi, nor the remaining prior art, teaches wherein
the receiver is further configured to receive spatial position information of a head of
the user and the information processor is further configured to: if the user distance is smaller than the preset distance, determine whether a time for which the head of the user stays in a preset space range is greater than or equal to a preset time according to the spatial position information of the head of the user, if so, obtain image center coordinates according to the spatial position information of the head of the user, and generate a first control command containing information of the image center coordinates, wherein the image center coordinates include coordinates of a mapping point of a center of the head of the user on the display screen during the stay time.

Regarding Claim 8, Leu in view of Kobayashi teaches the control apparatus according to claim 6.

However, neither Leu, Kobayashi, nor the remaining prior art, either alone or in combination, teaches wherein the receiver is further configured to receive a debugging distance of the user, and the information processor is further configured to:
if the user distance is smaller than the preset distance, determine an area of a region of the display device covered by the field of view of the user at the current debugging distance according to the debugging distance; obtain a first local image resolution according to the determined area; and generate a first control command containing information of the first local image resolution and a second control command containing the information of the first local image resolution, wherein the debugging distance is a distance from the user to the display surface of the display screen in the direction perpendicular to the reference surface.

Regarding Claim 9, Leu in view of Kobayashi teaches the control apparatus according to claim 6.

However, neither Leu, Kobayashi, nor the remaining prior art, either alone or in combination, teaches wherein the information processor is further configured to: if the user distance is smaller than the preset distance, obtain a pre-stored second local image resolution, and generate a first control command containing information of the second local image resolution and a second control command containing the information of the second local image resolution, wherein the second local image resolution is a resolution corresponding to an area of a region of the display screen covered by the field of view of the user at a preset debugging distance.

Regarding Claim 10, Leu in view of Kobayashi teaches the control apparatus according to claim 6.

However, neither Leu, Kobayashi, nor the remaining prior art, either alone or in combination, teaches wherein
the information processor is further configured to: if the user distance is greater than
or equal to the preset distance, transmit a third control command to the display screen
through the transmitter to control the display screen to enter a full-screen display state;
and transmit a fourth control command containing information of a resolution of the
display screen to the player through the transmitter to control the player to cutout
full-screen image data having the resolution of the display screen;
the receiver is further configured to receive the full-screen image data from the
player, and
the transmitter is further configured to transmit the full-screen image data to the
display screen, so that the display screen displays an image in the entire active area of
the display screen according to the full-screen image data in the full-screen display state.

Regarding Claim 12, Leu in view of Kobayashi teaches the display device according to claim 11.

However, neither Leu, Kobayashi, nor the remaining prior art, teaches wherein the control apparatus is further configured to transmit a third control command and full-screen image data having a resolution of the display screen, the display screen is further configured to: receive the third control command transmitted by the control apparatus, and enter a full-screen display state under control of the third control command: and receive the full-screen image data having the resolution of the display screen transmitted by the control apparatus, and display an image in the entire active area according to the full-screen image data. 

Regarding Claim 14, Leu in view of Kobayashi teaches the display device according to claim 11.

further comprising:
an information acquisition apparatus including a distance acquisitor, the distance acquisitor being configured to acquire the user distance, and transmit the user distance to the control apparatus.

In Leu, the sensor acquires 104 user distance (see Fig. 2).  However, the sensor is the equivalent of the “receiver” in claim 6.  Leu does not teach a separate information acquisition apparatus as Applicant claims.  For example, Applicant’s Figs. 10-11 features a separate receiver (110) and distance acquisitor (221).  

Claims 15-17 are objected to because they depend on claim 14. 

Regarding Claim 19, Leu in view of Kobayashi teaches the control system according to claim 18.

However, neither Leu, Kobayashi, nor the remaining prior art, either alone or in combination, teaches wherein the control apparatus in the display device is further configured to transmit a fourth control command, the player is further configured to receive the fourth control command transmitted by the display device, and output full-screen image data to the display device according to the fourth control command.

		
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.